Citation Nr: 1214767	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-24 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg disorders.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to November 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral leg disorders which began in service or have been shown to be causally or etiologically related to active service.  

2.  The Veteran does not have tinnitus which began in service or has been shown to be causally or etiologically related to active service.  

3.  The Veteran does not have bilateral hearing loss for VA compensation purposes.

4.  The Veteran does not have a low back disorder which began in service or has been shown to be causally or etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral leg disorders have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

4.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated October 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The Veteran has not made the RO or the Board aware of any other available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced her in the adjudication of her appeal.  

The Veteran has been afforded two VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded her current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

With regard to the Veteran's claims of entitlement to service connection for bilateral leg disorder, the Board notes that the Veteran has not been afforded a VA examination.  The Board has considered whether a VA examination is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  There is no evidence of any type of leg disorders during service, the Veteran does not contend that there has been continuity of symptomatology since discharge from service, and the Veteran has not submitted any evidence otherwise indicating that she currently has any type of bilateral leg disorders.  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the nervous system, like sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran first claimed entitlement to service connection for the disorder at issue in this appeal in September 2009.  The RO denied those claims in a January 2010 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in March 2010.  The RO issued a Statement of the Case (SOC) in April 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2010.

The relevant evidence of record includes service treatment records, VA examination reports and written statements from the Veteran.  The Veteran's service treatment records are entirely negative for findings or diagnoses related to any type of leg disorder, hearing loss or tinnitus.  Service treatment records do indicate that the Veteran was treated for a single occurrence of low back tenderness in 1975.  Range of motion was normal and there was no diagnosis or treatment noted.  No subsequent complaints were noted.  Enlistment and discharge examination showed hearing thresholds within normal limits.  

The only relevant post-service medical records available are reports from the December 2009 VA examinations provided in support of the Veteran's claims.  

During the examination in support of the Veteran's low back disorder claim the examiner noted that the Veteran was treated for low back pain once in service.  Physical examination revealed a normal gait, no tenderness and no spasms on palpation.  Range of motion studies revealed flexion to 100 degrees and extension to 40 degrees, both without pain.  The Veteran was able to stand on her toes and heels.  There was no loss of pinprick sensation on the thighs, legs or feet.  There was no change in range of motion of repeated testing.  Radiographic studies were provided.  The examiner's impression was lumbosacral strain, degenerative joint disease L5-S1 and spondolisthesis L4-L5.  The examiner stated that these are degenerative changes associated with the aging process and are less likely than not related to the Veteran's military service.  

During the examination in support of the Veteran's tinnitus and bilateral hearing loss claims the examiner noted that enlistment and discharge hearing testing was within normal limits and that service treatment records were negative for complaints of tinnitus.  The Veteran reported difficulty understanding speech on television.  The Veteran reported that she has not and does not experience tinnitus.  Audiometric testing revealed auditory thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
35
LEFT
15
15
15
25
30

Furthermore, speech recognition scores were 100 percent bilaterally.  The examiner stated that the Veteran's hearing was within normal limits from 250 to 3000 hertz and that the Veteran had mild sensorineural hearing loss from 4000 to 8000 hertz.  She noted that hearing thresholds did not meet the criteria for disability under VA regulations.  

In her June 2010 Substantive Appeal (VA Form 9) the Veteran stated that she had problems with her legs and back in the military and that she does not believe those conditions were acute in nature.  She also stated that she fired a rifle on the rifle range and working in motor transportation, whereby she was around a lot of noise.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for the claimed conditions is not warranted. 

With regard to the Veteran's claimed bilateral leg disorders the Board notes that the Veteran does not currently have any such conditions.  The Board has, as noted above, considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim on that issue.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, examination pertaining to the Veteran's claimed bilateral leg disorders is not necessary because it is not established that the Veteran incurred any disease or injury in service or that there is any current condition which might be related to service.  In the absence of any evidence indicating that the Veteran actually has some form of bilateral leg disorder that either dates back to her period of service or is related to her period of service the claim for service connection must be denied.  The Veteran was clearly advised of the need to submit medical evidence demonstrating the presence of her claimed leg disorders.  She did not do so.

With regard to the Veteran's claimed tinnitus and bilateral hearing loss the Board notes that, as an initial matter, there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  With regard to granted service connection on a direct basis, the Board notes that the Veteran does not currently have tinnitus or bilateral hearing loss.  In so finding, the Board places the greatest probative value on the December 2009 VA examination report.  This report indicates that the Veteran denied having ever experienced tinnitus.  The report also indicates that the Veteran does not have a hearing disability for VA compensation purposes.  The criteria for a hearing loss disability were not met, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies and the auditory thresholds for at least three of the frequencies was not 26 decibels or greater.  See 38 C.F.R. § 3.385.  Furthermore, speech recognition scores were not less than 94 percent.  

Finally, with regard to the Veteran's claimed low back disorders, the Board has determined that any current low back disorder did not begin during the Veteran's period of active service and is not related to service.  In so finding, the Board places the greatest probative weight on the December 2009 VA examination report.  This report indicates that the Veteran's current low back disorder is associated with the aging process and is less likely than not related to service.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  Moreover, the opinion expressed on this issue is based on a comprehensive examination and presents a well-reasoned medical opinion.  

In contrast, the sole evidence supporting the Veteran's assertions that any of her claimed disorder, including her low back disorder, are related to service consists of vague statements made in the June 2010 Substantive Appeal.  The Board has considered the Veteran's assertions and acknowledges that the Veteran is competent to testify as to symptoms which are non-medical in nature or which come to her through her senses.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that a Veteran is competent to provide a diagnosis of simple condition such as a broken leg.  However, the Court found that individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence or etiology of a specific disorder associated with her legs or back.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not having tinnitus, hearing loss or low back disorders that are related to the Veteran's service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of current disabilities and of a relationship between any such disabilities and injuries or events in service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran's claimed conditions began during active service or are causally related to any incident of active service.  

Accordingly, the Board finds that there is a preponderance of evidence against a grant of service connection for bilateral leg disorders, tinnitus, bilateral hearing loss and a low back disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for bilateral leg disorders is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


